Title: From George Washington to Meshech Weare, 5 August 1781
From: Washington, George
To: Weare, Meshech


                        
                            sir
                            Head Quarters Dobbs Ferry 5th Augst 1781
                        
                        I have been honored by your Favor of 23d ulto—Upon your Representation of the Danger of Water Transportation,
                            I have written to Mr Morris the Financier Genl, & desired him to dispose of the 311 Barrels of salted Beef lying
                            in Portsmouth—& to vest the Amount of Sales in the like kind of Provisions in Philadelphia—which I trust may be
                            done to Advantage of the Public—The 40 Barrels or whatever Quantity may be in the Western parts of the State, may remain
                            to be forwarded to Albany for the Use of the Troops in that Quarter, if it shall be tho’t fresh.
                        We begin to feel the happy Effect of the Exertion of the States in the Supply of Fresh Beef and hope this may
                            prove an Earnest of their punctual Comtinuance of that most necessary Support.
                        No Rum from your State, has at this Time reached us—& but very little from any other State—there is
                            not now in Camp, I believe, so much as One Cask—this Article is so necessary for the Health as well as Comfort of the
                            Soldiery at this Season, that I wish it might be particularly attended to, especially as at this Moment, I fancy, it is
                            uncommonly plenty in almost every State.
                        I am sensible of & sincerely lament our Embarrassments arising from the State of our
                            paper Currency—I hope we are beginning to emerge from this Difficulty—& were we to divest
                            ourselves as much as possible of all paper—we should perhaps find the Hard Money in much greater plenty than is at present
                            imagined. I have the Honor to be sir Your most Obedient humble Servant
                        
                            Go: Washington
                        
                    